Citation Nr: 1607371	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-35 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to November 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this issue was most recently before the Board in April 2015, it was remanded for additional development and adjudicative action.  The case has been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In April 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript for the hearing could not be made.  The Veteran was sent a letter in May 2014 informing him of this and his options for another Board hearing.  

Later in May 2014, the Veteran responded that he desired another videoconference hearing.  The record does not reflect that the requested hearing has been scheduled or that the Veteran has withdrawn his request.  Since videoconference hearings before the Board are scheduled by the RO, this case must be remanded for that purpose.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




